                                                                                  1 Michael Rose

                                                                                  2 North Star Law Group, LLC

                                                                                  3 4300 B St. Ste 206

                                                                                  4 Anchorage, AK 99503

                                                                                  5 (907) 205-4434

                                                                                  6 michael@northstarlawgroup.com

                                                                                  7
                                                                                      Charles W. Ray, Jr.
                                                                                  8
                                                                                      645 G St. Ste 100 PMB 977
                                                                                  9
                                                                                      Anchorage, AK 99501
                             CONTACT@NORTHSTARLAWGROUP.COM TEL. (907) 205-4434




                                                                                 10
                                                                                      (907) 227-0617
NORTH STAR LAW GROUP, LLC.
                                   4300 B ST SUITE 206, ANCHORAGE, AK 99503




                                                                                 11 craylaw@hotmail.com

                                                                                 12

                                                                                 13

                                                                                 14

                                                                                 15                                 IN THE UNITED STATES DISTRICT COURT

                                                                                 16                                     FOR THE DISTRICT OF ALASKA
                                                                                        Bailey Johnson,
                                                                                 17
                                                                                                       Plaintiff,
                                                                                 18
                                                                                             v.
                                                                                 19
                                                                                        Maniilaq Association,                       Case No. ____________________
                                                                                                                                             3:21-cv-00206-JWS
                                                                                 20
                                                                                                        Defendants.
                                                                                 21
                                                                                                                                 COMPLAINT
                                                                                 22

                                                                                 23         Plaintiff Bailey Johnson (hereafter “Johnson”), through her lawyers, North Star Law

                                                                                 24 Group, LLC, and Charles W. Ray, Jr., P.C., complains and alleges as follows:

                                                                                 25
                                                                                                                            A. JURISDICTION AND PARTIES
                                                                                 26

                                                                                 27         1. Johnson is a citizen of Texas, currently residing in Colorado.

                                                                                 28
                                                                                       BAILEY JOHNSON V.                         - PAGE 1 OF 5 -                  3:21-cv-00206-JWS
                                                                                                                                                         CASE NO. _____________________
                                                                                       MANIILAQ ASSOCIATION
                                                                                                                                  COMPLAINT
                                                                                               Case 3:21-cv-00206-JWS Document 1 Filed 09/10/21 Page 1 of 5
                                                                                  1         2. Defendant Maniilaq Association (hereafter “Maniilaq”) is a non-profit corporation
                                                                                  2
                                                                                      established under the laws of the State of Alaska, with its principal place of business in
                                                                                  3

                                                                                  4 Kotzebue, Alaska. Maniilaq owns and operates the Maniilaq Health Center (hereafter “Center”),

                                                                                  5 a medical hospital and clinic located in Kotzebue.

                                                                                  6
                                                                                            3. On or about 4 March 2019, Johnson was engaged to work as a registered nurse at the
                                                                                  7

                                                                                  8 Center, and traveled from her home in Texas to Kotzebue where she began employment at the

                                                                                  9
                                                                                      Center as a registered nurse.
                             CONTACT@NORTHSTARLAWGROUP.COM TEL. (907) 205-4434




                                                                                 10
NORTH STAR LAW GROUP, LLC.




                                                                                            4. On or about 24 September 2019, and as more fully described below, Johnson was
                                   4300 B ST SUITE 206, ANCHORAGE, AK 99503




                                                                                 11

                                                                                 12 terminated for improper reasons from her position as a registered nurse at the Center.

                                                                                 13
                                                                                            5. This Court has jurisdiction of this matter under 28 U.S.C. §1332(a)(1) as the events at
                                                                                 14

                                                                                 15 issue occurred in this state, there is complete diversity between Plaintiff and Defendant, and the

                                                                                 16
                                                                                      amount in controversy exceeds the Court’s jurisdictional limit.
                                                                                 17

                                                                                 18                                   B. ALLEGATIONS COMMON TO ALL CLAIMS

                                                                                 19         6. Plaintiff realleges and incorporates herein by reference the above allegations.
                                                                                 20
                                                                                            7. Johnson was initially engaged to work as a registered nurse at the Center from 4 March
                                                                                 21

                                                                                 22 2019 to 1 June 2019, which term was extended through 28 September 2019 and then, on or about

                                                                                 23
                                                                                      29 July 2019, extended again through 1 February 2020.
                                                                                 24

                                                                                 25         8. The referenced extensions to her term of employment were based on assessments by

                                                                                 26 supervisory staff at the Center that Johnson’s work, including the quantity and quality of the

                                                                                 27

                                                                                 28
                                                                                       BAILEY JOHNSON V.                       - PAGE 2 OF 5 -           CASE NO. _____________________
                                                                                       MANIILAQ ASSOCIATION
                                                                                                                                 COMPLAINT
                                                                                               Case 3:21-cv-00206-JWS Document 1 Filed 09/10/21 Page 2 of 5
                                                                                  1 work, and her compatibility with her colleagues, patients, and the community in which the

                                                                                  2
                                                                                      Center is located, were excellent, and that she was a valuable addition to the nursing staff at the
                                                                                  3

                                                                                  4 Center as well as the community. At no time until her termination on 24 September 2019 were

                                                                                  5 there complaints about the quality or quantity of her work, or her interactions with supervisors,

                                                                                  6
                                                                                      colleagues, and/or patients during performance of her work at the Center.
                                                                                  7

                                                                                  8          9. Maniilaq terminated Johnson’s employment at the Center on or about 24 September
                                                                                  9
                                                                                      2019 for reasons completely unrelated to her work, the quality and quantity thereof, interactions
                             CONTACT@NORTHSTARLAWGROUP.COM TEL. (907) 205-4434




                                                                                 10
NORTH STAR LAW GROUP, LLC.




                                                                                 11 with medical staff during her work hours, patient safety, or any other even arguably work-
                                   4300 B ST SUITE 206, ANCHORAGE, AK 99503




                                                                                 12 related basis. Rather, the sole basis for her termination was a friendly relationship with a male

                                                                                 13
                                                                                      Maniilaq employee whose job duties did not involve the provision of medical or nursing services
                                                                                 14

                                                                                 15 provided by Maniilaq or Johnson, and which relationship had no adverse effect on Johnson’s

                                                                                 16
                                                                                      performance of her job.
                                                                                 17

                                                                                 18                                         C. FIRST CAUSE OF ACTION

                                                                                 19          10. Plaintiff realleges and incorporates herein by reference the above allegations.
                                                                                 20
                                                                                             11. Defendant Maniilaq’s termination of Johnson’s employment violated state and/or
                                                                                 21

                                                                                 22 federal employment laws, including without limitation AS 18.80.220(a)(1) and 42 U.S.C. § 1981,

                                                                                 23
                                                                                      and the covenant of good faith and fair dealing, as said termination was based upon her sex or
                                                                                 24

                                                                                 25 gender, her Caucasian ethnicity, or both, and in retaliation for a consensual cross-racial, cross-

                                                                                 26

                                                                                 27

                                                                                 28
                                                                                       BAILEY JOHNSON V.                         - PAGE 3 OF 5 -          CASE NO. _____________________
                                                                                       MANIILAQ ASSOCIATION
                                                                                                                                  COMPLAINT
                                                                                               Case 3:21-cv-00206-JWS Document 1 Filed 09/10/21 Page 3 of 5
                                                                                  1 cultural relationship with a male Maniilaq employee, although that male employee suffered no

                                                                                  2
                                                                                      employment consequences for that relationship.
                                                                                  3

                                                                                  4         12. Defendant’s wrongful termination of Johnson’s employment at the Center was a legal

                                                                                  5 cause of all damages resulting from the termination, including without limitation, lost wages,

                                                                                  6
                                                                                      lost employment benefits including without limitation lost travel, housing, and per diem
                                                                                  7

                                                                                  8 compensation, infliction of emotional distress and damage to reputation, and such other

                                                                                  9
                                                                                      damages as are allowed by law, all in an amount exceeding $75,000.00.
                             CONTACT@NORTHSTARLAWGROUP.COM TEL. (907) 205-4434




                                                                                 10
NORTH STAR LAW GROUP, LLC.




                                                                                                                          D. SECOND CAUSE OF ACTION
                                   4300 B ST SUITE 206, ANCHORAGE, AK 99503




                                                                                 11

                                                                                 12         13. Plaintiffs reallege and incorporate herein by reference the above allegations.
                                                                                 13
                                                                                            14. At the time Johnson was terminated from her employment at the Center, Defendant
                                                                                 14

                                                                                 15 knew it had no reasonable employment-related basis to do so but instead, either intentionally

                                                                                 16
                                                                                      or recklessly, terminated her employment knowing that the only basis for doing so was illegal
                                                                                 17

                                                                                 18 and in violation of state and/or federal laws concerning discrimination in employment, and

                                                                                 19 knew or should have known that such action would damage Johnson as described above.

                                                                                 20
                                                                                            15. Such conduct by Maniilaq in its actions toward Johnson was outrageous, malicious,
                                                                                 21

                                                                                 22 and/or in reckless disregard of duties that Maniilaq knew or should have known it owed to all

                                                                                 23
                                                                                      staff at the Center, and entitles Johnson to an award of punitive or exemplary damages in
                                                                                 24

                                                                                 25 addition to compensatory damages in order to punish Defendant and deter it and similarly

                                                                                 26 situated people or entities from engaging in such conduct in future.

                                                                                 27

                                                                                 28
                                                                                      BAILEY JOHNSON V.                        - PAGE 4 OF 5 -          CASE NO. _____________________
                                                                                      MANIILAQ ASSOCIATION
                                                                                                                                 COMPLAINT
                                                                                              Case 3:21-cv-00206-JWS Document 1 Filed 09/10/21 Page 4 of 5
                                                                                 1                                           E. PRAYER FOR RELIEF
                                                                                 2
                                                                                           WHEREFORE, Plaintiff Bailey Johnson prays for relief as follows:
                                                                                 3

                                                                                 4                1. An award of compensatory damages in excess of $100,000;

                                                                                 5                2. An award of punitive damages;
                                                                                 6
                                                                                                  3. Costs, interest, and attorneys’ fees as the Court may allow; and
                                                                                 7

                                                                                 8                4. Such other and further relief as the facts and law warrant.
                                                                                 9
                                                                                           DATED: September 9, 2021
                             CONTACT@NORTHSTARLAWGROUP.COM TEL. (907) 205-4434




                                                                                 10
NORTH STAR LAW GROUP, LLC.




                                                                                                                                     NORTH STAR LAW GROUP, LLC
                                   4300 B ST SUITE 206, ANCHORAGE, AK 99503




                                                                                 11
                                                                                                                                     Lead Counsel, Attorney for Plaintiff
                                                                                 12

                                                                                 13
                                                                                                                                     _/s/ Michael Rose_____
                                                                                 14
                                                                                                                                     Michael Rose
                                                                                 15                                                  Alaska Bar No. 1211110
                                                                                 16

                                                                                 17        DATED: September 9, 2021

                                                                                 18
                                                                                                                                     CHARLES W. RAY, JR.
                                                                                 19                                                  Co-Counsel, Attorney for Plaintiff
                                                                                 20

                                                                                 21                                                  _/s/ Charles W. Ray, Jr.
                                                                                 22                                                  Charles W. Ray, Jr.
                                                                                                                                     Alaska Bar No. 8406048
                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28
                                                                                      BAILEY JOHNSON V.                       - PAGE 5 OF 5 -          CASE NO. _____________________
                                                                                      MANIILAQ ASSOCIATION
                                                                                                                                COMPLAINT
                                                                                              Case 3:21-cv-00206-JWS Document 1 Filed 09/10/21 Page 5 of 5
